 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       ALAN M. BARTLETT,                                        Case No. 1:19-cv-01370-DAD-EPG-HC

12                       Petitioner,                              ORDER DIRECTING CLERK OF COURT
                                                                  TO CLOSE CASE
13               v.
                                                                  (ECF No. 4)
14       PAUL PENZONE,

15                       Respondent.

16

17              Petitioner Alan M. Bartlett is proceeding pro se with a petition for writ of habeas corpus.
                       1
18 On October 18, 2019, the Magistrate Judge issued findings and recommendation recommending

19 dismissal of the petition. (ECF No. 3). On November 1, 2019, the Court received the instant
20 notice in which Petitioner objects to the recommendation and moves to voluntarily withdraw the

21 petition pursuant to Federal Rule of Civil Procedure 41. (ECF No. 4).

22              Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, “the plaintiff

23 may dismiss an action without a court order by filing . . . a notice of dismissal before the

24 opposing party serves either an answer or a motion for summary judgment.” Fed. R. Civ. P.

25 41(a)(1)(A)(i). Voluntary dismissal under this rule grants a plaintiff an absolute right to dismiss

26 without prejudice, requires no action on the part of the court, and divests the court of jurisdiction
27 upon the filing of the notice of voluntary dismissal. See United States v. 475 Martin Lane, 545

28   1
         The findings and recommendation was signed on October 17, 2019 and entered on the docket on October 18, 2019.


                                                              1
 1 F.3d 1134, 1145 (9th Cir. 2008) (describing consequences of voluntary dismissals pursuant to

 2 Federal Rule of Civil Procedure 41(a)(1)(A)).

 3          In this case, Respondent has not served either an answer or a motion for summary

 4 judgment. Thus, Petitioner’s request of dismissal was effective upon filing and without a court

 5 order pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). For the sake of clarity, in light

 6 of the notice of dismissal, IT IS HEREBY ORDERED that the Clerk of the Court is DIRECTED

 7 to CLOSE the case.

 8
     IT IS SO ORDERED.
 9

10      Dated:    November 5, 2019                            /s/
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
